DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a pest control device, classified in A01M1/026.
II. Claims 12-20, drawn to a pest control sensor maintenance determination, classified in A01M1/14.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the sensor maintenance determination process can be used with other pest control devices that requires agent/attracting materials.
The inventions are independent or distinct, each from the other because: 
Group I is drawn to a housing of the pest control device. Whereas Group II is a method of determining if the sensor of the pest control device needs maintenance.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions are classified under different subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with PHILLIP SCALETTA on 9/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 20180235205 A1) in view of Roberts (US 20020062205 A1).
In regard to claim 1, Howard teaches a pest control device comprising: a housing (Howard, Fig. 1, Housing 12) including (i) an inner chamber (Howard, Fig. 2, Inner chamber 24), (ii) a plurality of inlets opening into the inner chamber (Howard, Fig. 2, a circular opening 26; Para. 67), and (iii) a plurality of inner walls dividing the inner chamber into a plurality of channels (Howard, Fig. 2, interior wall 32; Para. 69, The chamber 24 is divided by an interior wall 32 into the passageway 30 and a bait chamber 34 that holds the bait 20), each channel is sized to receive one or more pests (Howard, Para. 69, The interior wall 32 includes an opening 36 through which a pest may enter the bait chamber 34 from the passageway 30, thereby gaining access to the bait 20 positioned in the bait chamber 34); a sensor configured to detect pests (Howard, Para. 66, The control station may also be configured to monitor for the presence of other pests such as, for example, termites, bed bugs, other insects, or other pests of concern. In those embodiments, the control station may include a pest-specific sensor. The control station may also include bait in the form of a material that is consumable to the particular pest), the sensor being attached to the housing (Howard, Fig. 2, pest control device 14, Para. 66, the control station may include a pest-specific sensor); and a controller coupled to the sensor (Howard, Fig. 2, pest control device 14, the control station may include a pest-specific sensor) and configured to analyze sensor data generated by the sensor (Howard, Para. 71, the pest control device 14 is configured to detect the presence of rodents in the station 10 and report that presence to a remote system 16 wirelessly via an antenna 18).
Howard does not specifically teach a sensor configured to detect a targeted biochemical analyte secreted by pests.
Roberts teaches a sensor configured to detect a targeted biochemical analyte secreted by pests (Roberts, Para. 37 and 38, The sensor unit 12 can also transmit messages related to the remaining battery life, bait or pest weight changes, sound identification pest activity levels, bait age, or bait status, the CPU can be programmed to make differential measurement determinations related to a change in a physical characteristic, such as weight, length, etc. Related data derived from such determinations can be routed, via the data collection unit 14, to the Web server 20, for the processing and user interface).
Howard and Roberts are analogous art because they both pertain to pest detection system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute method of detecting pest (as taught by Howard) with detecting change in weight of the pest ( as taught by Roberts) for determination of pest detection resulting in predictable result of detecting pest.

In regard to claim 3, Combination of Howard and Roberts teaches the pest control device of claim 1, wherein the housing includes a first panel moveable relative to a second panel to permit access to the inner chamber (Howard, Fig. 1; Para. 68, The station 10 also includes a cover 28 that is hinged to the housing 12. The cover 28 is illustratively formed from the same material as the housing. The cover 28 is movable between the closed position shown in FIG. 1 and an open position (not shown) in which the chamber 24, and hence the control device 14 and bait 20, are accessible for maintenance or other servicing).

In regard to claim 4, Combination of Howard and Roberts teaches the pest control device of claim 3, wherein the first panel is pivotally coupled to the second panel (Howard, Fig. 1; Para. 68, The station 10 also includes a cover 28 that is hinged to the housing 12. The cover 28 is illustratively formed from the same material as the housing. The cover 28 is movable between the closed position shown in FIG. 1 and an open position (not shown) in which the chamber 24, and hence the control device 14 and bait 20, are accessible for maintenance or other servicing).

In regard to claim 5, Combination of Howard and Roberts teaches the pest control device of claim 3, wherein the first panel includes a base surface (Howard, Fig. 1, Housing 12) and the plurality of inner walls extend from the base surface (Howard, Fig. 2; Para. 69, The chamber 24 is divided by an interior wall 32 into the passageway 30 and a bait chamber 34 that holds the bait 20. The interior wall 32 includes an opening 36 through which a pest may enter the bait chamber 34 from the passageway 30, thereby gaining access to the bait 20 positioned in the bait chamber 34).

In regard to claim 11, Combination of Howard and Roberts teaches the pest control device of claim 1, wherein the sensor is positioned in the inner chamber of the housing (Howard, Fig. 2, pest control device 14, Para. 66, the control station may include a pest-specific sensor). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 20180235205 A1) in view of Roberts (US 20020062205 A1) and further in view of Janet et al. (US 20180027795 A1).
In regard to claim 2, Combination of Howard and Roberts do not teach the pest control device of claim 1, further comprising an airflow device configured to produce an airflow to draw air along the plurality of channels from the inner chamber to the sensor.
However Janet teaches an airflow device configured to produce an airflow to draw air along the plurality of channels from the inner chamber to the sensor (Janet, Para. 94, he interior portion of a monitoring system with two or more chamber portions 120 may be configured so as to provide a low-impedance airflow channel between the chamber portions 120. This feature, when coupled with chamber portions 120 like those shown in FIGS. 16A, 16B, and 16C, allows air to flow through one chamber portion and out another. When perforations 1648 are included in a translating panel 1645 on each of the chamber portions 120, then this airflow is possible regardless of whether or not one of the crevices 130 is closed by the translating panel 1645. As mentioned above, this allows the scent of a trapped insect, in one of the chambers 120, to flow through one or more other, unoccupied, chamber portions 120, thus acting as an attractant).
Howard, Roberts, and Janet are analogous art because they all pertain to pest control device.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include  an airflow device (as taught by Janet) with the system of Howard in order to allow the scent of a trapped insect, in one of the chambers 120, to flow through one or more other, unoccupied, chamber portions 120, thus acting as an attractant.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 20180235205 A1) in view of Roberts (US 20020062205 A1) and further in view of Matts et al. (US 20050091911 A1).
In regard to claim 6, Combination of Howard and Roberts do not teach the pest control device of claim 3, wherein the first panel includes a ramp surface positioned outside of each inlet to guide pests into the corresponding inlet.
However Matts teaches the first panel includes a ramp surface positioned outside of each inlet to guide pests into the corresponding inlet (Matts, Fig. 1; Para. 41, they first encounter the outer rim 70, they then proceed to walk up an inclined surface 74 (FIG. 4), which is angled in relation to the mounting surface. Adjacent to the first angled surface 74 is a second angled surface 76, which tapers toward a horizontal surface 78 (FIG. 2) surrounding the first receiving area 30. The inclined surfaces 74 and 76 accommodate the elevation of the first area above the planar surface where the station 10 is mounted).
Howard, Roberts, and Matts are analogous art because they all pertain to insect station for luring insects.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have inclined surface (as taught by Matts) with the system of Howard providing increased protection from liquid that is sprayed toward or is otherwise present on the planar surface.

In regard to claim 7, Combination of Howard, Roberts, and Matts teaches 7. The pest control device of claim 1, wherein the plurality of inner walls include: a pair of guide walls positioned on each side of an inlet (Matts, Fig. 1, Guide walls 13, 14, 15; Para. 39, eight guide walls 13, 14, 15, 62, 64, 66, 67, 68 may be provided spaced around the first receiving area 30), each guide wall extending in a first direction and defining a first channel of the plurality of channels (Matts, Fig. 2; Para. 39, It is also possible to provide straight guide walls or guide walls with a different curved or angled path. If the guide walls provide a path from an outer rim of the base toward the suppression means, they are likely to increase the effectiveness of the station); and a barrier wall spaced apart from the ends of the guide walls, the barrier wall extending in a second direction orthogonal to the first direction (Matts, Fig. 2, attachment device 20, 22 are orthogonal to the guide walls).





Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 8-10, Matts teaches the guide walls follow a curving path toward the first receiving area 30. It is also possible to provide straight guide walls or guide walls with a different curved or angled path. If the guide walls provide a path from an outer rim of the base toward the suppression means, they are likely to increase the effectiveness of the station. FIG. 4 shows a side view of three of the guide walls 13, 14, 15. Near the perimeter 72 of the receiving area 30, the height of the guide walls is about 0.25 cm to 2.0 cm, preferably 0.5 cm to 1.0 cm. This height is chosen to provide sufficient distance from the base 18 to the lid 16 so that the insects will be able to pass easily through the opening. The height of the guide walls is also chosen so that the station 10 has a fairly low profile and discrete appearance(Para. 39) but does not teach a first wall section extending in the second direction orthogonal to the first direction; a second wall section extending from an end of the first wall section, the second wall section extending parallel to the guide walls and cooperating to define a second channel of the plurality of channels; and a third wall section extending from an opposite end of the first wall section, the second wall section extending parallel to the guide walls and cooperating to define a third channel of the plurality of channels. Therefore prior art of record neither anticipates nor renders obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689